Citation Nr: 1630131	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right thumb laceration, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck/upper back disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lower back disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the Columbia RO.

As explained below, the Agency of Original Jurisdiction (AOJ) did not issue a supplemental statement of the case following the receipt of a March 2012 VA examination report, addressing all claimed disorders, and relevant VA treatment records.  However, the Board finds that such evidence provides a basis to reopen and grant the Veteran's claim of entitlement to service connection for residuals of a right thumb laceration.  Accordingly, the Board has adjudicated such matter herein; however, the remainder of the issues must be remanded to avoid prejudice to the Veteran.

Thus, the issues of entitlement to service connection for a bilateral shoulder disorder, and whether new and material evidence has been received to reopen claims of entitlement to service connection for disorders of the neck/upper back, lower back, and bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final March 2007 rating decision, the RO denied entitlement to service connection for residuals of a right thumb laceration.   

2.  Evidence received since the final March 2007 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a right thumb laceration.   

3.  The Veteran's residuals of a right thumb laceration are related to his in-service right thumb laceration.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of a right thumb laceration is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right thumb laceration.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for residuals of a right thumb laceration are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a right thumb laceration and grant service connection for such is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

A.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. 
§ 3.156(c). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for residuals of a right thumb laceration was received by VA in October 2006.  The Veteran's service treatment records were of record at that time.  The RO denied the claim in a March 2007 rating decision, essentially on the basis that, though the Veteran's service treatment records documented his report of a right thumb laceration in August 2005 and that he had a scar along with some sensory loss, his pre-discharge VA examination revealed no diagnosed disability.

In March 2007, the Veteran was advised of the decision and his appellate rights.  No further communication regarding his claim of entitlement to service connection for residuals of a right thumb laceration was received until February 2009, when VA received his application to reopen his claim.  Therefore, the March 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015).

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of a right thumb laceration was received prior to the expiration of the appeal period stemming from the March 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In March 2012, the Veteran underwent a VA examination during which he was diagnosed with mild sensory loss at the distal right thumb with scarring.  The examiner opined that such was due to service, as the Veteran suffered a laceration to his right thumb in service and currently has a scar on his right thumb with sensory nerve loss to the radial nerve without motor involvement. 

Such is new in that it was not of record at the time of the March 2007 RO decision and is material as it reflects both a diagnosis and a nexus opinion not of record at the time of the prior denial.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection residuals of a right thumb laceration is reopened. 

B.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

As stated above, service treatment records show that the Veteran reported lacerating his right thumb in August 2005.  The March 2012 VA examiner diagnosed the Veteran with residuals of a right thumb laceration, and found that such was related to service as it was consistent with his in-service injury.  Accordingly, the Board finds that service connection for residuals of a right thumb laceration is warranted.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for residuals of a right thumb laceration is reopened.

Service connection for residuals of a right thumb laceration is granted.


REMAND

A review of the record reflects that the Veteran underwent a VA examination for his claimed disorders of the neck/upper back, lower back, bilateral shoulders and bilateral knee in March 2012, which is after an August 2011 statement of the case was issued.  Additional relevant VA treatment records were also associated with the claims file in December 2015.  No supplemental statement of the case was issued subsequent to the March 2012 VA examination and receipt of additional VA treatment records.  Thus, a supplemental statement of the case has not been issued following the completion of all claim development action by the AOJ, and therefore, the AOJ did not consider the additional VA examination report and treatment notes.

Under 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the AOJ in the first instance.  However, the evidence here is not evidence submitted by the Veteran or his representative, but rather was generated by VA.  Therefore, this evidence must be considered by the AOJ in the first instance.  38 C.F.R. 
§§ 19.37(b), 20.1304(c) (2015).



Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records dated since December 2015 and associate them with the Veteran's record.

2.  Review the record, including all newly acquired evidence since the August 2011 statement of the case, including the March 2012 VA examination report and VA treatment records, including any obtained on remand, and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


